DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 12MAY2016 has been entered. Claims 17 – 26, 28 - 32 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 6DEC2021 have been fully considered. While the Objection and Double Patenting Rejection have been withdrawn, argument as to the U.S.C. §§ 102 and 103 Rejections are not persuasive:
Applicant's arguments filed 30APR2017 have been fully considered but they are not persuasive:
Applicant's arguments filed 4JAN2016 have been fully considered but they are not persuasive in respect to the Claim Rejections:
Applicant's arguments filed 17MAY2018 were not found to contain any argument(s) requiring a response.

Argument 1: The Objection to the Claims: “Applicant has amended the pending claims to clarify the language recited therein. Accordingly, Applicant respectfully requests that the objection to the claims due to informalities be withdrawn.”
Response 1: based on the amendments, the Objection is withdrawn.

Argument 2: The Rejection Under 35 U.S.C. §102: “Applicant submits that there is a significant difference in the use of reliability parameters between Applicant’s claimed invention and KIM. More specifically, in Applicant’s communication device, the reliability parameter is used to estimate position parameters from integrated CIRs. In distinct contrast, KIM uses reliability parameters to obtain accumulated CIRs. … Thus, for at least the reasons discussed above, Applicant submits that KIM fails to anticipate amended independent claim 1, because KIM does not disclose each and every limitation recited therein. … Applicant further submits that amended independent claim 15 is patentable over KIM and HISCOCK for reasons similar to independent claim 1, because amended independent claim 15 recites limitations similar to amended independent claim 1 that distinguish over KIM, which HISCOCK fails to remedy.”
Response 2: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1 and 15 have changed. Applicant’s arguments with respect to Independent Claims 1 and 15 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Prior Art

While not explicitly relied on or cited in the Rejection, the following prior art made of record is believed to be pertinent or material to the present application and has been included in the PTO-892 Notice of References Cited. 
20160373162 to BANEV et al.
20150050944 to EKBATANI 

Claim Objections

Claims 1 - 15 objected to because of the following informalities: 
As amended, Claims 1 recites (in part):
a wireless communicator controller 

Neither communicator nor controller are found recited in the present original disclosure. ¶ 0041 of the present published Specification recites (in part): 
The control section 230 has a function of controlling overall operation performed by the communication unit 200 and in-vehicle equipment installed in the vehicle 202. As an example, the control section 230 controls the wireless communication section 210 to communicate with the portable device 100 … 

While, for the purposes of examination, communicator is interpreted as communication section and controller is interpreted as control section, appropriate correction is required. The Examiner also notes that as per Claim Interpretation (35 U.S.C. § 112(f)), structure for both communication section and control section is interpreted as being discloses in, e.g., the illustration of Fig. 1 of the present Drawings.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2020/0116817 to CHUO et al. (hereinafter “CHUO”).

Regarding Claim 1 (Currently Amended), CHUO discloses a communication device comprising: 
a wireless communicator configured to receive wireless signals from another communication device (Time-of-flight or time-of-arrival (ToA) based ranging techniques rely on measurements of signal travel time between an anchor and a tag with a goal to distinguish the shortest direct path arrival time from any subsequent (NLOS) multipaths. When sufficiently wide signal bandwidth is given, the ToF/ToA techniques can be determined with high accuracy and since direct path always precedes the NLOS multipath, the two can be distinguished. One approach is to use an impulse-radio ultra wideband (UWB) system where very short pulses … are transmitted and the arrival time of each pulse is estimated at the receiver to obtain the ToF of the transmitted signal. [¶ 0044]); and 
a controller configured 
to generate a channel impulse response (CIR) based on the wireless signals received by the wireless communicator (each mobile tag can analyze the channel impulse response (CIR) for each individual anchor by isolating multipaths from different anchors as illustrated in FIG. 10. The TDoA obtained from the CIR (see FIG. 10, bottom right) reveals the relative distance from the tag to each reflector anchor. [¶ 0082] … Each tag listens to the 2.4 GHz channel to detect a valid packet from anchors. Once a valid packet is detected, each tag starts analyzing the CIR for each individual anchor path and then demodulate information bits exploiting a significant diversity gain from multiple reflectors. The demodulated information is then fed back to enhance the quality of the CIR estimation for the TDoA calculation. Each tag calculates its own 3D position by combining the estimated TDoAs and anchors' coordinates contained in the received packet. [¶ 0087]), 
to detect a specific element among a plurality of the elements included in the CIR serving as an element detected in accordance with a predetermined detection standard (ToF is estimated by the timing when the power of the sample exceeds a dynamically set threshold level that is proportional to the first peak level in the channel impulse response. [¶ 0069]. The Examiner notes that: 1) consistent with e.g., ¶ 0073 of the present published Specification, the predetermined detection standard is interpreted as a predetermined threshold for detection; and 2) consistent with e.g., ¶ 0117 of the present published Specification, an element is interpreted as a sampling point (a point sampled in time), with a plurality of elements (i.e., a plurality of sampling points) creating the CIR function/graph/curve/sequence), 
to calculate a reliability parameter serving as an indicator that indicates whether the specific element is an appropriate process target, and to control a positional parameter determination process of determining a positional parameter indicating a position of the another communication device on a basis of the specific element and the reliability parameter (ToF is estimated by the timing when the power of the sample exceeds a dynamically set threshold level that is proportional to the first peak level in the channel impulse response. [¶ 0069] …To localize, the tag device 36 receives the RF ranging signal directly from the transmitting device and receives the converted ranging signals from the first reflecting device and the second reflecting device. The tag device 36 in turn determines its position from the RF ranging signal and the converted ranging signals using multilateration. [¶ 0081] … each mobile tag can analyze the channel impulse response (CIR). … The TDoA obtained from the CIR (see FIG. 10, bottom right) reveals the relative distance from the tag to each reflector anchor, while the coordinate of each anchor is encoded and modulated in the original packet from the main anchor. The location of each tag is identified by the trilateration process that combines TDoA estimates and known anchor coordinates. [¶ 0082] … Each tag listens to the 2.4 GHz channel to detect a valid packet from anchors. Once a valid packet is detected, each tag starts analyzing the CIR for each individual anchor path and then demodulate information bits exploiting a significant diversity gain from multiple reflectors. The demodulated information is then fed back to enhance the quality of the CIR estimation for the TDoA calculation. Each tag calculates its own 3D position by combining the estimated TDoAs and anchors' coordinates contained in the received packet. [¶ 0087]. The Examiner notes that: 1) as no explicit requirement for “position” are claimed (e.g., geolocation, GPS coordinates, street addresses, ZIP codes, postal codes, building, city, state, etc.), “position” can be interpreted as simply a distance/range from another location; and 2) a device able to analyze and process obviously includes a controller/processor/CPU able to perform calculations.)

Regarding Claim 2 (Currently Amended), CHUO discloses the communication device according to claim 1. 
 CHUO further discloses: 
wherein the controller performs receiving the wireless signals by the wireless communicator, generating CIR, and detecting the specific element among the CIR for multiple times, and determines the positional parameter on a basis of a plurality of the specific elements that have been obtained (ToF is estimated by the timing when the power of the sample exceeds a dynamically set threshold level that is proportional to the first peak level in the channel impulse response. [¶ 0069] … The TDoA obtained from the CIR (see FIG. 10, bottom right) reveals the relative distance from the tag to each reflector anchor, while the coordinate of each anchor is encoded and modulated in the original packet from the main anchor. The location of each tag is identified by the trilateration process that combines TDoA estimates and known anchor coordinates. [¶ 0082] … Each tag listens to the 2.4 GHz channel to detect a valid packet from anchors. Once a valid packet is detected, each tag starts analyzing the CIR for each individual anchor path and then demodulate information bits exploiting a significant diversity gain from multiple reflectors. The demodulated information is then fed back to enhance the quality of the CIR estimation for the TDoA calculation. Each tag calculates its own 3D position by combining the estimated TDoAs and anchors' coordinates contained in the received packet. [¶ 0087]. The Examiner notes that a device able to analyze and process obviously includes a controller/processor/CPU able to perform calculations.)

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5, and 15 rejected under 35 U.S.C. 103 as being unpatentable over CHUO in view of U.S. Patent Publication 2011/0076975  to KIM et al. (hereinafter “KIM”).

Regarding Claim 3 (Currently Amended), CHUO discloses the communication device according to claim 1. 
 While CHUO further discloses (each mobile tag can analyze the channel impulse response (CIR). … The TDoA obtained from the CIR (see FIG. 10, bottom right) reveals the relative distance from the tag to each reflector anchor, while the coordinate of each anchor is encoded and modulated in the original packet from the main anchor. The location of each tag is identified by the trilateration process that combines TDoA estimates and known anchor coordinates. [¶ 0082], CHUO does not explicitly disclose, or is not relied on to disclose:
wherein the controller determines the positional parameter by applying a statistical process based on the reliability parameter, to a plurality of the positional parameters respectively estimated on a basis of the plurality of first incoming waves 

However, in the same field of endeavor, KIM teaches: 
wherein the controller determines the positional parameter by applying a statistical process based on the reliability parameter, to a plurality of the positional parameters respectively estimated on a basis of the plurality of first incoming waves (The signal accumulator 130 accumulates an output signal of the receiver 110 according to a statistical calculation method, such as adding the input signals or adding the input signals with weight values. [¶ 0048] … The controller 190 controls the receiver 110, the signal accumulator 130, the propagation delay tab extractor 150, and the location measurer 170. [¶ 0051] … The controller 190 sets information on the weight value of the signal accumulator 130. The controller 190 controls the signal accumulator 130 regarding whether to apply the weight value and accumulate the signals, and sets the weight value when accumulating the signals by applying the weight value. The controller 130 calculates reliability of the propagation delay tab profiles by using the propagation delay tab profile corresponding to a plurality of signals, and determines the weight value based on the reliability. [¶ 0053] … The controller 190 controls information sent to the location measurer 170. The information depends on the location measurement method, and the method for using the time of arrival (TOA) sets a reference for selecting a delay tab for distance estimation, a  threshold  value for determining a valid state of a signal, and information that is corrected to increase accuracy of location measurement. [¶ 0055])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of CHUO with that of KIM for advantage to provide a wireless location measurement method and apparatus for increasing accuracy of location measurement on a time-variant wireless channel. (KIM: ¶ 0009)

Regarding Claim 4 (Currently Amended), CHUO discloses the communication device according to claim 1. 
While CHUO does not explicitly discloses, or is not relied on to disclose, in the same field of endeavor, KIM teaches:
wherein the controller does not determine the positional parameter in the positional parameter determination process in the case where a predetermined condition is satisfied (The signal accumulator 130 accumulates an output signal of the receiver 110 according to a statistical calculation method, such as adding the input signals or adding the input signals with weight values. [¶ 0048] … The controller 190 controls the receiver 110, the signal accumulator 130, the propagation delay tab extractor 150, and the location measurer 170. [¶ 0051] … The controller 190 sets information on the weight value of the signal accumulator 130. The controller 190 controls the signal accumulator 130 regarding whether to apply the weight value and accumulate the signals, and sets the weight value when accumulating the signals by applying the weight value. The controller 130 calculates reliability of the propagation delay tab profiles by using the propagation delay tab profile corresponding to a plurality of signals, and determines the weight value based on the reliability. [¶ 0053] … The controller 190 controls information sent to the location measurer 170. The information depends on the location measurement method, and the method for using the time of arrival (TOA) sets a reference for selecting a delay tab for distance estimation, a  threshold  value for determining a valid state of a signal, and information that is corrected to increase accuracy of location measurement. [¶ 0055]. The Examiner notes that the absence of a required precondition to determine the positional parameter is interpreted as a required precondition to not determine the positional parameter.)

Motivation to combine the teaching of CHUO with that of KIM given in Claim 3 above.

Regarding Claim 5 (Original), CHUO discloses the communication device according to claim 1. 
While CHUO does not explicitly discloses, or is not relied on to disclose, in the same field of endeavor, KIM teaches:
wherein the reliability parameter includes a first reliability parameter serving as an indicator that indicates whether the first incoming wave itself is an appropriate detection target (The signal accumulator 130 accumulates an output signal of the receiver 110 according to a statistical calculation method, such as adding the input signals or adding the input signals with weight values. [¶ 0048] … The controller 190 controls the receiver 110, the signal accumulator 130, the propagation delay tab extractor 150, and the location measurer 170. [¶ 0051] … The controller 190 sets information on the weight value of the signal accumulator 130. The controller 190 controls the signal accumulator 130 regarding whether to apply the weight value and accumulate the signals, and sets the weight value when accumulating the signals by applying the weight value. The controller 130 calculates reliability of the propagation delay tab profiles by using the propagation delay tab profile corresponding to a plurality of signals, and determines the weight value based on the reliability. [¶ 0053] … The controller 190 controls information sent to the location measurer 170. The information depends on the location measurement method, and the method for using the time of arrival (TOA) sets a reference for selecting a delay tab for distance estimation, a  threshold  value for determining a valid state of a signal, and information that is corrected to increase accuracy of location measurement. [¶ 0055]. The Examiner notes that “indication” in and of itself is interpreted as introducing intended use as there is no claim/requirement for the use/action to be performed different from that capable of being provided by the structure of the prior art structure, i.e., if the prior art structure is capable of performing the intended use, then it meets the claim. The requirement for “indication” is met by any indicator, identifier or similar (see e.g., MPEP 2112.01 Composition, Product, and Apparatus Claims and 2111.05 Functional and Nonfunctional Descriptive Material))

Motivation to combine the teaching of CHUO with that of KIM given in Claim 3 above.

Regarding Claim 15 (Currently Amended), the features of Claim 15 are essentially the same as  Claim 1 with a CHUO further disclosing a storage medium having a program stored therein, the program, when executed by a computer, caused the computer to control a communication device that receives wireless signals from another communication device, to function as … (The tag realized on an USRP only requires a 2.4 GHz receiver. The real-time packet detection RTL is implemented and synthesized on the USRP FPGA while the rest of the baseband processing shown in FIG. 13 including neural network processing and Kalman filtering is performed in software. Software processing is performed only when a valid packet is detected. [¶ 0115]. The Examiner notes that a controller/processor/CPU would obviously include some form of instruction/code/software and a means for storing the instruction/code/software. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 1.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over CHUO in view of KIM and U.S. Patent Publication 2017/0288897 to YOU et al. (hereinafter “YOU”).

Regarding Claim 6 (Original), the combination of CHUO and KIM teach the communication device according to claim 5. 
While CHUO further discloses “Depending on the SNR of the received signal.” [¶ 0099], the combination of CHUO and KIM does not explicitly teach, or is not relied on to teach, in the same field of endeavor YOU teaches: 
wherein the first reliability parameter is calculated on a basis of at least any of 
a signal-to-noise ratio (SNR) and 
an electric power value 
of the first incoming wave 

(To enable the S_UE to estimate the location thereof with a high probability, the S_UE may be limited to a UE capable of receiving signals transmitted by a specific number (e.g. 3) or more of neighbor eNBs (or TPs) at received SNRs equal to or greater than a threshold value. [¶ 0144])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of CHUO and KIM with that of YOU for advantage for accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE. (YOU: ¶ 0005)

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over CHUO in view of KIM and U.S. Patent Publication 2019/0053013 to MARKHOVSKY et al. (hereinafter “MARKHOVSKY”).

Regarding Claim 7 (Original), the combination of CHUO and KIM teach the communication device according to claim 1. 
While the combination of CHUO and KIM does not explicitly teach, or is not relied on to teach, in the same field of endeavor MARKHOVSKY teaches: 
wherein the reliability parameter includes a second reliability parameter serving as an indicator that indicates suitability of a direct wave for the first incoming wave, and the direct wave is a signal received through a shortest path from a transmitter to a receiver (the beam selection is based on the best CINR. While this selection criterion is optimizing data communications performance, for accurate localization it is necessary to identify the beam that is along the direct path of signal propagation or direct line of sight (DLOS) between the UE (antenna(s)) and the base station antenna subsystem. The beam that is closest to the direct path or DLOS might not have the best CINR because in many instances the direct path or DLOS may be obstructed, significantly reducing this beam signals' strength. Also, because of RF propagation phenomena, for example multi-path, this direct path or DLOS signal may be further attenuated. As a result, it is not uncommon for a UE to select (lock onto) a beam that undergoes one or more reflections and has a considerably higher strength and CINR than the direct path or DLOS beam. However, generating observables (angulation and/or time/range) from a reflected beam will degrade the positioning accuracy. [¶ 0704]. The Examiner notes that “indication” in and of itself is interpreted as introducing intended use as there is no claim/requirement for the use/action to be performed different from that capable of being provided by the structure of the prior art structure, i.e., if the prior art structure is capable of performing the intended use, then it meets the claim. The requirement for “indication” is met by any indicator, identifier or similar (see e.g., MPEP 2112.01 Composition, Product, and Apparatus Claims and 2111.05 Functional and Nonfunctional Descriptive Material))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of CHUO and KIM with that of MARKHOVSKY for advantage of methods and systems for Radio Frequency (RF)-based identification, tracking and locating of objects, including Real Time Locating Service (RTLS) systems that substantially obviate one or more of the disadvantages associated with existing systems. (MARKHOVSKY: ¶ 0014)

Regarding Claim 8 (Currently Amended), the combination of CHUO, KIM, and MARKHOVSKY teaches the communication device according to claim 7. 
MARKHOVSKY further teaches: 
wherein the second reliability parameter is calculated on a basis of at least any of a reception time and an electric power value of the first incoming wave with regard to each of a plurality of antennas of the wireless communicator (When a UE has two or more standalone antennas the embodiments exploit these multiple antennas for position error reduction and reliability (robustness) improvement. Exemplary embodiments may include combining signals from multiple antennas for SNR (Signal to Noise Ratio) and/or SINR (Signal to Interference plus Noise Ratio) enhancement; fusing location observables from each antenna; selecting location observables from one or more antenna(s) based on shortest TOF(s) and other criteria, for example SNR/SNIR, antenna polarization, etc.; calculating the AOA utilizing the aforesaid AOA estimation process that is described in the related applications and providing this UE AOA information to the location consistency algorithms (the AOA determination will require the UE's antennas baseline direction to be monitored or known in advance). [¶ 0711])

Motivation to combine the teaching of CHUO and KIM with that of MARKHOVSKY given in Claim 7 above.

Claims 9 and 13 rejected under 35 U.S.C. 103 as being unpatentable over CHUO in view of KIM, MARKHOVSKY and U.S. Patent Publication 2018/0084105 HISCOCK et al. (hereinafter “HISCOCK”).

Regarding Claim 9 (Currently Amended), the combination of CHUO, KIM, and MARKHOVSKY teaches the communication device according to claim 7. 
While MARKHOVSKY teaches (in the case of closely positioned antennas, the TDOA locating embodiment may use a line of bearing when the signals from two or more antennas are from the same cell tower. These signals can be detected in the received composite signal. By knowing the tower location and the azimuth of each sector and/or antenna, the line of bearing and/or AoA can be calculated and utilized in the location process. The LOB/AoA accuracy may be impacted by multipath, noise (SNR), etc., However, this impact may be mitigated by advanced signal processing and the multipath mitigation processing techniques described above, which may be based on super resolution technology. Such advanced signal processing includes, but is not limited to, signal correlation/correlating, filtering, averaging, synchronous averaging and other methods/techniques. [¶ 0516], the combination of CHUO, KIM, and MARKHOVSKY does not explicitly teach, or is not relied on to teach:
wherein the second reliability parameter is calculated on a basis of consistency between positional parameters indicating positions of the other communication device estimated on a basis of the respective first incoming waves received by a plurality of antenna pairs, each of which includes two different antennas among a plurality of antennas of the wireless communicator.

However, in the same field of endeavor HISCOCK teaches: 
wherein the second reliability parameter is calculated on a basis of consistency between positional parameters indicating positions of the other communication device estimated on a basis of the respective first incoming waves received by a plurality of antenna pairs, each of which includes two different antennas among a plurality of antennas of the wireless communicator (frequency diversity can be achieved whereby the one or more signals measured at 900-905 include a plurality of signals at different frequencies. The first and second representative values can be configured to reflect signal measurements at two or more frequencies (e.g., via averaging, weighted averaging, etc.). For example, some or all of the measurements of the plurality of signals by the first and second directional receive antennas may be averaged over the two or more frequencies to achieve frequency diversity. [¶ 0073])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of CHUO, KIM, and MARKHOVSKY with that of HISCOCK for advantage of a directional receive antenna array deployment … may also be used to increase a confidence level associated with an indoor/outdoor determination relative to the directional receive antenna array deployment of FIG. 6A. (HISCOCK: ¶ 0049)

Regarding Claim 13 (Currently Amended), the combination of CHUO and KIM teach the communication device according to claim 1. 
While KIM further discloses wherein the positional parameter includes at least any of a distance to the another communication device from one … antennas of the wireless communication section (Referring to FIG. 1, the wireless location measurement system includes a receiver 100 and a plurality of transmitters (200-400). The transmitters (200-400) transmit signals to a wireless channel, and the receiver 100 includes a wireless location measurement apparatus for receiving the signals and measuring a location. The receiver 100 receives the signals from the transmitters (200-400) to calculate distances from the transmitters (200-400), and estimates the location of the receiver 100 by using the calculated distances and an algorithm such as the least squares method based on triangulation. [¶ 0040], the combination of CHUO and KIM does not explicitly disclose, or is not relied on to disclose: 
wherein the positional parameter includes at least any of 
a distance to the another communication device from one of a plurality of antennas of the wireless communication section, 
an angle between a coordinate axis and a straight line connecting the another communication device to an origin of a first predetermined coordinate system, and 
coordinates of the other communication device in a second predetermined coordinate system.

However, in the same field of endeavor MARKHOVSKY teaches: 
(As in the case of the cell sector antenna subsystem, the UE may include multiple (two or more) antennas and associate these antennas with multiple receive channels. Any of these antennas may be receiving a reference signal, thereby giving the UE the option of collecting incoming signals from each antenna. [¶ 0585])

Motivation to combine the teaching of CHUO and KIM with that of MARKHOVSKY given in Claim 7 above.
However, in the same field of endeavor HISCOCK teaches: 
(While not shown explicitly as part of UE 800B, UE 800B and UE 800C can include one or more external antennas and/or one or more integrated antennas that are built into their respective casings, including but not limited to Wi-Fi antennas, cellular antennas, satellite position system (SPS) antennas (e.g., global positioning system (GPS) antennas), local RF antennas (e.g., Bluetooth, etc.), and so on. [¶ 0056])

Motivation to combine the teaching of CHUO, KIM, and MARKHOVSKY with that of HISCOCK given in Claim 9 above.

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over CHUO in view of KIM and U.S. Patent Publication 2021/0003660 to BREDE.

Regarding Claim 10 (Original), the combination of CHUO and KIM teaches the communication device according to claim 1.
While the combination of CHUO and KIM does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor BREDE teaches: 
wherein the reliability parameter includes a third reliability parameter serving as an indicator that indicates unsuitability of a combined wave for the first incoming wave, and the combined wave is a signal received in a state of combining a plurality of signals that have passed through a plurality of different paths (A time-sequence of such weighted average signal strengths may be tested at intervals against a proximity criterion (e.g., a threshold value) to detect when the radio transmitter and the radio receiver satisfy a proximity condition. Weighting the average signal strength appropriately can, for example, enable the radio system to evaluate the proximity of the radio transmitter to the radio receiver in scenarios which could be ambiguous if only the measure of statistical dispersion (or only the average signal strength) were used. The measure of statistical dispersion may, in such embodiments, act as an indicator of a degree of confidence in the average signal strength as a measure of proximity. Combining the average signal strength and the measure of statistical dispersion by applying an appropriate weight can enable accurate information relating to proximity to be determined even in potentially ambiguous scenarios (e.g. when the average signal strength is high but the measure of statistical dispersion is also high, or when the average signal strength is low but the measure of statistical dispersion is also low). [¶ 0021] … applying a weight to the average signal strength may comprise ignoring or masking values of the average signal strength (e.g. applying a weight of zero) when the measure of statistical dispersion meets a predetermined criterion such as exceeding a predetermined threshold, i.e. when the statistical dispersion indicates that the average signal strength is not an accurate representation of the proximity. The threshold may be fixed or it may be calculated relative to the average signal strength. The threshold may depend on previously determined proximity information. [¶ 0022]. The Examiner notes that “indication” in and of itself is interpreted as introducing intended use as there is no claim/requirement for the use/action to be performed different from that capable of being provided by the structure of the prior art structure, i.e., if the prior art structure is capable of performing the intended use, then it meets the claim. The requirement for “indication” is met by any indicator, identifier or similar (see e.g., MPEP 2112.01 Composition, Product, and Apparatus Claims and 2111.05 Functional and Nonfunctional Descriptive Material).)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KIM with that of CHUO and KIM for advantage to provide a more accurate approach to proximity detection using signal strength. (BREDE: ¶ 0004)

Regarding Claim 11 (Original), the combination of CHUO, KIM, and BREDE teaches the communication device according to claim 10.
BREDE further teaches: 
wherein the third reliability parameter is calculated on a basis of at least any of width of the first incoming wave in a time direction and a state of a phase of the first incoming wave (Reduction of the signal strength for a radio signal in a particular frequency channel, due to interference from reflected signals travelling along different path lengths, is commonly known as multipath fading. The degree to which multipath fading is seen for any particular locations of the transmitter and receiver is dependent upon the wavelength of the transmitted signals. A relatively short wavelength signal may experience significant fading over short transmitter-receiver distances, whereas for a longer wavelength signal the multipath fading will only be apparent over longer distances. Thus, in some embodiments, the frequencies of the transmitted signals are at least 100 MHz and preferably more than 1 GHz. They may be between 1 GHz and 10GHz, for example around 2 GHz. [¶ 0027] … Because the signals 4, 6, 8 have different wavelengths, they interfere constructively and/or destructively to differing degrees, based on the lengths of the identical direct and reflected paths travelled by the signals 4, 6, 8. [¶ 0110]. The Examiner notes it is ambiguous as to whether “in a time direction” refers to the width/duration/length of a wave (in time), to the width/duration/length of components of the wave (e.g., pulse length), to a wavelength (i.e., frequency), paths traveled, or to something else.)

Motivation to combine the teaching of CHUO and KIM with that of BREDE given in Claim 10 above.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over CHUO and KIM in view of U.S. Patent Publication 2003/0087604 to STEIN et al. (hereinafter “STEIN”).

Regarding Claim 12 (Original), the combination of CHUO and KIM teaches the communication device according to claim 1.

While the combination of CHUO and KIM does not explicitly teach, or is not relied on to teach, in the same field of endeavor STEIN teaches: 
wherein the reliability parameter includes a fourth reliability parameter serving as an indicator that indicates suitability of a situation of receiving the wireless signal (the method obtains an indication of whether a non line of sight signal condition is present or likely, obtains an indication of whether a multi-path signal condition is present or likely, and, responsive to one or both of these indications, derives a reliability metric for the parameter estimate. [¶ 0013]. The Examiner notes that: 1) ¶ 0044, e.g., of the present published Specification recites “multipath is a situation …”; and 2) *1“indication” in and of itself is interpreted as introducing intended use as there is no claim/requirement for the use/action to be performed different from that capable of being provided by the structure of the prior art structure, i.e., if the prior art structure is capable of performing the intended use, then it meets the claim. The requirement for “indication” is met by any indicator, identifier or similar (see e.g., MPEP 2112.01 Composition, Product, and Apparatus Claims and 2111.05 Functional and Nonfunctional Descriptive Material))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of CHUO and KIM with that of STEIN for advantage of a method of producing a reliability metric for a parameter estimate derived from a signal using correlation analysis. The method begins by obtaining an indication of whether a non line of sight signal condition is present or likely. Responsive to this indication, the method derives a reliability metric for the parameter estimate. (STEIN: ¶ 0009)

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over CHUO in view of KIM and HISCOCK.

Regarding Claim 14 (Currently Amended), the combination of CHUO and KIM teaches the communication device according to claim 1.
While the combination of CHUO and KIM does not explicitly teach, or is not relied on to teach, in the same field of endeavor HISCOCK teaches: 
wherein 
the communication device is installed in a vehicle, 
the other communication device is carried by a user of the vehicle, and 
the control section determines an area including the other communication device among a plurality of areas including a vehicle interior and a vehicle exterior of the vehicle, on a basis of the positional parameter determined through the positional parameter determination process.

(FIG. 6A illustrates a directional receive antenna array deployment within a vehicle 600A in accordance with an embodiment of the disclosure. Referring to FIG. 6A, a first directional receive antenna array 605A and a second directional receive antenna array 610A are deployed back-to-back in proximity to a driver-side door of the vehicle 600A. The first and second directional receive antenna arrays 605A, 610A are both capable of measuring one or more signals transmitted by one or more transmitters of, for example, a UE which can be a keyfob or a mobile device such as a smart phone. The first and second directional receive antenna arrays 605A and 610A are configured similarly to the differential spatial antenna array pairs 400 and 500. [¶ 0039])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of CHUO and KIM with that of HISCOCK for advantage of a directional receive antenna array deployment … may also be used to increase a confidence level associated with an indoor/outdoor determination relative to the directional receive antenna array deployment of FIG. 6A. (HISCOCK: ¶ 0049)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644